PER CURIAM.
John Dunaway challenges several conditions of probation that were not orally pronounced by the trial court. We affirm the two conditions involving the possession of weapons and firearms and the use of intoxicants to excess. These are general conditions of probation that do not have to be pronounced at sentencing. See State v. Hart, 668 So.2d 589 (Fla.1996). We strike that portion of condition (12) which requires Dunaway to pay for random drug testing. This is a special condition of probation which must be orally pronounced. Swinton v. State, 670 So.2d 1128 (Fla. 2d DCA 1996). In all other respects the. probation order is affirmed.
FRANK, A.C.J., and ALTENBERND and QUINCE, JJ., concur.